UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-1795


STEPHEN ANDREW CARDEN,

                Plaintiff - Appellant,

          v.

MICHAEL J. ASTRUE, Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.    Mary E. Stanley,
Magistrate Judge. (2:07-cv-00025)


Submitted:   September 23, 2010           Decided:   October 22, 2010


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Greg R. Lord, THE LORD LAW FIRM, PLLC, Charleston, West
Virginia, for Appellant. Eric P. Kressman, Regional Chief
Counsel, Edward C. Tompsett, Special Assistant United States
Attorney,   Nora    Koch,   Deputy   Regional Chief  Counsel,
Philadelphia, Pennsylvania; Charles T. Miller, United States
Attorney, Carol A. Casto, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Stephen Andrew Carden appeals the magistrate judge’s *

order     affirming    the   Commissioner’s       decision      denying    Carden’s

application for supplemental security income.                   We have reviewed

the record and find no reversible error.                Accordingly, we affirm

for   the   reasons    stated   by    the    magistrate       judge.      Carden   v.

Astrue,     No.   2:07-cv-00025      (S.D.   W.   Va.   Mar.     28,   2008).      We

dispense     with     oral   argument       because     the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                           AFFIRMED




      *
       This case was decided by a magistrate judge with the
parties’ consent pursuant to 28 U.S.C. § 636(c) (2006).



                                        2